CORRECTED EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Liou on 5 March 2021.
The application has been amended as follows: 
In the Specification:
In replacement paragraph [0028], 4th line therein, --subsequent-- has been inserted prior to “paragraphs”; 5th line therein, “[0029]-[0047]” has been deleted.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --First and second dielectric waveguides disposed in respective multi-layer substrates which are connected by a connection structure having choke structures therein--.
Claims 1-8 are allowable over the prior art of record.


BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee